

 



 

Exhibit 10.2

AMENDMENT NO. 3 TO THE LICENSE AGREEMENT

 

THIS AMENDMENT NO. 3 (this "Amendment") to that certain License Agreement dated
as of December 6, 2017, by and between XOMA (US) LLC, a Delaware limited
liability company ("XOMA"), having an address of 2200 Powell Street, Suite 310,
Emeryville, CA 94608 and Rezolute, Inc. (formerly known as AntriaBio, Inc.), a
Delaware corporation ("Rezolute"), having an address of 201 Redwood Shores
Parkway, Redwood City, CA 94065, as amended by Amendment No. 1 dated March 30,
2018, and further amended by Amendment No. 2 dated January 7, 2019
 (collectively, the "License Agreement"), is entered into by and between XOMA
and Rezolute effective as of March 31, 2020 (the "Effective Date"). Each of XOMA
and Rezolute may be referred to herein as a "Party", or jointly as the
"Parties". Terms used but not otherwise defined herein shall have the meanings
ascribed to them in the License Agreement.

WHEREAS, the Parties desire to amend the License Agreement to revise certain
provisions of the License Agreement related to the consideration to be paid to
XOMA;

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained and other good and valuable consideration the receipt
and sufficiency of which are hereby acknowledged, the Parties agree as follows:

Section 1. Amendment. The following section of the License Agreement is hereby
amended as follows:

 

(a)



Section 4.6 of the License Agreement is hereby amended to read in its entirety
as follows:

4.6 Additional Payments. Rezolute shall pay XOMA a total of
$2,608,950; provided, however, in that event that Rezolute completes a Qualified
Financing at any time between the date hereof and the date of the final payment
set forth below, Rezolute shall pay all amounts outstanding below  within
fifteen (15) days following the closing of the Qualified Financing:

 

Cash Payment #:

Cash Payment Amount

Time of Payment

1

$400,000

March 31, 2020

2

$400,000

No later than June 30,

2020

 









 



 

3

$400,000

No later than September 30, 2020

4

$400,000

No later than December 31, 2020

5

$400,000

No later than March 31, 2021

6

$400,000

No later than June 30, 2021

7

$208,950

No later September 30, 2021

 

TOTAL: $2,608,950

 

 

(b)



The following new language is added to the end of Section 2.2 of the License
Agreement:    

Rezolute will provide XOMA with a quarterly cash forecast with sufficient detail
to allow XOMA to assess the collectability of the above payments for quarterly
accounting purposes.  This quarterly reporting obligation shall continue until
the above amounts are paid in full, with such reports to be delivered within 3
business days of the end of each calendar quarter.

 

Section 2. Effect of Amendment. Except as expressly provided for herein, all
terms and conditions of the License Agreement shall remain in full force and
effect.

Section 3. Governing Law. The validity, construction and interpretation of this
Amendment and any determination of the performance which it requires shall be governed by and
construed in accordance with the laws of the State of California without any reference to any rules
of conflicts of laws.

Section 4. Counterparts. This Amendment may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall be deemed to
be one and the same Amendment. A signed copy of this Amendment delivered by
facsimile, e-mail or other means of electronic transmission shall be deemed to
have the same legal effect as delivery of an original signed copy of this
Amendment.

 

REZOLUTE

 

By: /s/ NEVAN ELAM

Name: Nevan Elam 

Title: CEO

 

XOMA

 

By: /s/ JIM NEAL









 



 

Name: Jim Neal

Title: CEO





